Citation Nr: 0430483	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-02 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for paranoid 
schizophrenia, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Bechdolt, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1953.  

This matter arose on appeal from an October 2000 rating 
decision issued by the Oakland, California, Department of 
Veterans Affairs (VA) Regional Office (RO), which granted an 
increased rating for paranoid schizophrenia and continued a 
noncompensable rating for residuals of a left long finger 
injury.  In December 2002, the RO assigned a 10 percent 
rating for residuals of a left long finger injury, which is 
the maximum rating for that disability. 

FINDING OF FACT

Paranoid schizophrenia is manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks occurring on a weekly or less 
frequent basis, chronic sleep impairment, and mild memory 
loss.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
paranoid schizophrenia are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9203 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)). The Act and 
implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded).

To comply with the VCAA provisions, VA must first notify the 
claimant and his or her representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The record 
shows that the claimant was notified of the directives of 
VCAA via a December 2001 letter.  In this case, the claimant 
was informed of the duty to notify, the duty to assist, to 
obtain records, and examinations or opinions.  The claimant 
was specifically advised of the type of evidence which would 
establish the claim for a higher rating for paranoid 
schizophrenia and the claimant was afforded additional time 
to submit such evidence.  Thus, the claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits may be issued.  In this 
case, the initial AOJ decision was made prior to November 9, 
2000, the date the VCAA was enacted.  In cases like this, the 
Court did not hold that the where pre-AOJ-adjudication notice 
was not provided, the case must be returned to the AOJ for 
the adjudication to start all over again as if no AOJ action 
had ever occurred.  The Court stated that it recognized that 
where the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  However, it indicated that the appellant had the 
right to VCAA content-complying notice and proper subsequent 
VA process.  The December 2001 letter constituted subsequent 
process.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the request for a higher rating for paranoid schizophrenia.  
The appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes that 
the discussions in the rating decision dated October 2000, 
the statement of the case (SOC) dated December 2002, and 
letters sent to the appellant informed him of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The communications, 
such as a VCAA letter from December 2001, explained the 
evidence needed to establish a higher rating for paranoid 
schizophrenia, and also requested that the veteran submit VA 
Form 21-4142, Authorization for Release of Information, to 
help obtain additional medical records which would 
substantiate his claim.  The letter described what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the RO issued a statement of the case 
(SOC), which addressed the 30 percent assigned rating for 
paranoid schizophrenia.  The December 2002 SOC also explained 
both the veteran's and VA's responsibilities in obtaining 
evidence to substantiate his claim for an increased rating 
for paranoid schizophrenia, as provided for under 38 C.F.R § 
3.159.  As such, the Board finds that VA has met the duty to 
inform the appellant.

The Board also finds that all relevant facts have been 
properly developed, and that all necessary evidence has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  VA 
conducted medical examinations in May 2000 and February 2002.  
The RO collected the veteran's private medical records.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

II.  Facts

The veteran served on active duty from October 1943 to 
February 1953.  The veteran was granted service connection 
for paranoid schizophrenia in February 1954.  The RO assigned 
a 30 percent disabling rating.  In April 1957, the RO reduced 
the rating from 30 percent to 10 percent disabling after a 
medical examination indicated that the veteran's paranoid 
schizophrenia was almost in complete remission.

The veteran requested a higher rating in December 1998.  The 
veteran indicated that he had received private medical 
treatment.  His private medical records from July 1996 to 
November 1997 indicate treatment for congestive heart 
failure, but do not show any complaints, diagnosis, or 
treatment of paranoid schizophrenia.  

In a May 2000 VA examination, the veteran reported that after 
his discharge from service, he had a nervous breakdown.  He 
noted that he had been very depressed and also experienced 
recurring nightmares and auditory hallucinations.  He was 
hospitalized for one month at a VA hospital, where he was 
diagnosed with schizophrenic reaction.  The veteran reported 
that he still hears occasional voices and experiences 
hallucinations, but he denied any symptoms of depression, 
anxiety, paranoid thoughts, delusions of reference, or 
delusions of thought broadcasting and thought insertion.  

The VA examiner noted that during the exam, the veteran's 
thought process was goal-directed; there was no loosening of 
association or flight of ideation.  He was pleasant and 
cooperative during the examination.  His mood and judgment 
were fair, but his insight was impaired.  The examiner 
indicated that the veteran's short-term and long-term memory 
were grossly intact, shown by the fact that the veteran was 
able to recall two out of three words after three minutes and 
was also able to interpret a proverb.  The examiner provided 
the following evaluation:

		Axis I:		Psychotic Disorder, NOS
		Axis II:	No diagnosis
		Axis III:	Ischemic heart disease by 
history. Status 
post CABG. Pacemaker.
		Axis IV:	Psychological stressors mild to 
moderate.
		Axis V:	Current GAF is 62.  High GAF in 
the last 
year was unknown.

[The veteran's] history and mental status 
exam are consistent with the diagnosis of 
psychosis, symptoms of which have 
decreased over the years.  He continues 
to have hallucinations.

The explanation of the GAF score, based 
on the DSM-IV criteria, revealed [a] GAF 
score [of] 61-70, which is consistent 
with some mild symptoms or some 
difficulty in social, occupations, or 
school functioning, but is generally 
functioning pretty well and has some 
meaningful interpersonal relationships.

Subsequently, the RO granted the request for an increased 
rating for paranoid schizophrenia and assigned a 30 percent 
disabling rating, but denied an evaluation in excess of 30 
percent.

In August 2000, the veteran presented at a VA medical center 
(VAMC) for a routine physical examination.  In his report of 
medical history, the veteran indicated that he was treated 
after discharge for paranoid schizophrenia and may have been 
given Thorazine for treatment, which was discontinued after 
his psychiatrist committed suicide.  The veteran reported 
that he has not taken any medication for treatment of 
paranoid schizophrenia since his Thorazine treatment.

The veteran presented for a medical evaluation of his 
paranoid schizophrenia in February 2002.  He reported that he 
no longer had periods of paranoia, but still experienced 
auditory hallucinations.  The veteran noted that he had a 
poor appetite, but was able to sleep and was generally in a 
fair mood.  He denied any delusional thoughts.  

The VA examiner noted that the veteran was cooperative during 
the evaluation and his mood was fair.  His affect was 
restricted and his speech was spontaneous.  The veteran's 
thought process was goal directed and there was no loosening 
of association or flight of ideation.  His judgment was fair 
and his immediate recall, short-term, and long-term memory 
skills were intact.  The veteran's attention and insight were 
slightly impaired.  The examiner provided the following 
assessment:

Axis I:		Current schizophrenia, 
paranoid type
Axis II:	No diagnosis
Axis III:	Ischemic heart disease, by 
history, status 
post coronary artery bypass 
surgery.  The patient has a 
pacemaker.
Axis IV:	Psychological stressors, mild-
to-moderate.
Axis V:	Global Assessment of 
Functioning score of 60.

Conclusion:  [The veteran's] history and 
mental status examination are consistent 
with the diagnosis of a psychosis [, 
which] has decreased over the years[,] 
although he continues to have 
hallucinations.

In his substantive appeal dated December 2002, the veteran 
asserted that he felt his schizophrenia was more than 30 
percent disabling.

III.  Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is requesting a higher rating for paranoid 
schizophrenia.  As in this instance, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the United States Court of 
Appeals for Veterans Claims (Court) has observed that 
evidence of the present level of the disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which evaluation should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

Paranoid schizophrenia is currently assigned a 30 percent 
disabling rating under 38 C.F.R. § 4.130, Diagnostic Code 
9203 (2004).  The Board will consider if a higher rating is 
warranted under this code.

Diagnostic Code 9203 allows for a 30 percent evaluation when 
paranoid schizophrenia is manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is warranted under Diagnostic Code 9203 
when paranoid schizophrenia is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory 
(retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Upon careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against 
assigning a rating in excess of 30 percent for paranoid 
schizophrenia.  

The veteran is competent to state that he hears voices and 
whether he has paranoid thoughts.  He is competent to report 
on his sleeping habits and appetite fluctuations.  The Board 
finds that the veteran's statements in this regard are 
credible and supported by the record.  However, the veteran's 
paranoid schizophrenia must more closely approximate the 
rating criteria for the 50 percent evaluation in order for a 
higher rating to be warranted.  

The veteran has consistently reported auditory 
hallucinations.  He denies having paranoid or delusional 
thoughts.  He has reported a loss of appetite; however, he 
denies having problems sleeping and asserts that his mood is 
generally fair.  The veteran is consistently described as 
having thought processes and thought content that are goal 
directed, without loosening of association or flight of 
ideation.  This is evidence against a finding that the 
veteran has circumstantial, circumlocutory, or stereotyped 
speech.  In May 2000 and February 2002, the examiner stated 
that the veteran's recall, short and long-term memory skills 
were intact.  This is evidence against a finding that the 
veteran has any impairment of short- and long-term memory.  
The veteran has not reported any on-set of panic attacks.  
Significantly, only slight impairments of insight and 
attention were noted in February 2002.  The Board finds that 
the above-described symptoms, and the other symptoms reported 
in the VA treatment reports, are indicative of no more than a 
30 percent disabling rating.

This determination is supported by the VA medical examiners' 
assignments of GAF scores of 60-62.  Although the GAF score 
does not fit neatly into the rating criteria, it is evidence, 
which the Court has noted the importance of in evaluating 
mental disorders.  See Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 
1994).  A GAF score between 51 and 60 is defined as "moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  A GAF score of 
between 61 and 70 is defined as "Some mild symptoms (e.g. 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  The Board finds that these GAF scores, 
which indicate mild and/or moderate symptoms, also support a 
finding that the veteran's paranoid schizophrenia is no more 
than 30 percent disabling.  Accordingly, the Board finds that 
the preponderance of the evidence is against granting a 
rating in excess of 30 percent for paranoid schizophrenia, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. 49.  

IV.  Extraschedular Ratings

The Board notes that it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is in order.  This regulation provides 
that to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential  theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where the circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to a rating in excess of 30 percent for paranoid 
schizophrenia is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



